846 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel H. DILLON, Plaintiff-Appellant,v.Bruce C. WILLIAMS, Circuit Court, AA Co., Frank Weathersbee,Circuit Court, AA Co., E. Aubrey Collinson, Circuit Court,AA Co., Governor Schaefer, State House, William Shockley,Prosecutor, Robert Carter, Counselor, Cheverly Drug AbuseTreatment Center, Richard L. Hamilton, Director, Md. DrugAbuse Administration, Richard J. Baker, Supt., AA Co.Detention Cntr, James Lighthizer, Executive, AA Co., AA CO.Sheriff's Department, John Doe, Sheriff, William Huggins,Sheriff, Defendants-Appellees.
No. 87-7378.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1988.Decided April 27, 1988.

Samuel H. Dillon, appellant pro se.
John Joseph Curran, Jr., Attorney General, for appellees.
Before WIDENER and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Dillon v. Williams, C/A No. 87-2530 (D.Md. Oct. 29, 1987).


2
AFFIRMED.